Per Ouriam.
Suit upon a note. Application for continuanee on account of absent witnesses. Application overruled. Judgment on the note. The defendant was served with process July 30. The term of the Court commenced on August 13, following, and the cause was called on the 15th of that *314month, when the application for continuance was made. No steps had been taken to procure the evidence of the witnesses, though they resided, as the defendant all the time knew, in Dayton, Ohio, within five hours’ ride of Indianapolis. Due diligence was not shown, and the continuance was rightly refused.
O. W. Wilson, for the appellant.
J. N. Sweetser, for the appellee.
The judgment is affirmed, with 1 per cent, damages and costs.